Citation Nr: 9910928	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for bullous 
emphysema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel
INTRODUCTION

The appellant served on active duty from November 1951 to 
November 1955 and from December 1955 to February 1973.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1998.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originated from a 
decision dated in March 1995 by the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The appellant's bullous emphysema prior to October 7th, 
1996, was manifested by mild symptoms with evidence of 
ventilatory impairment on pulmonary function tests.

2. The appellant's bullous emphysema is manifested by 
pulmonary function test results of Forced Expiratory 
Volume in one second (FEV-1) of 2.49 L (73 % normal), and 
a ratio of FEV-1 to Forced Vital Capacity (FVC) of 78%.  

3. The pulmonologist evaluated the appellant's emphysema 
(chronic obstructive pulmonary disease) as mild in nature.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for bullous emphysema are not met.  38 
U.S.C.A.. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 6603 (1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for bullous emphysema is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, his allegations that the disability has 
increased in severity since the last time it was evaluated by 
VA is deemed sufficient to well ground the claim.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the record reveals that service connection was 
granted by the RO for bullous emphysema in June 1973, and a 
10 percent disability evaluation was assigned effective from 
March 1973.  A temporary total disability evaluation was 
assigned from June 10th to August 31st, 1981 based upon a 
period of hospitalization for the emphysema.  The 10 percent 
evaluation was restored effective from September 1st, 1981 
and has been carried forward to the present appeal.

During the pendency of this appeal, the applicable rating 
criteria for respiratory disorders, 38 C.F.R. § 4.96 et seq., 
was amended effective October 7th, 1996.  Pursuant to 
VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

Prior to October 7th, 1996, the appellant's emphysema was 
evaluated pursuant to the following criteria:  Pronounced 
emphysema which is intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests, warrants a 100 percent rating.  
Where the emphysema is severe manifested by exertional 
dyspnea sufficient to prevent climbing one flight of stairs 
or walking one block without stopping; ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health, a 60 percent evaluation is 
warranted.  Moderate emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; pulmonary function tests 
consistent with findings of moderate emphysema warrants a 30 
percent evaluation.  Where the emphysema is mild in nature 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea with prolonged exertion, a 10 
percent evaluation is warranted. 

Pursuant to the criteria effective after October 7th, 1996, 
pulmonary emphysema is rated as follows:  Forced Expiratory 
Volume in one second, (FEV-1) less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/ kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, a 100 percent evaluation is warranted.  Where 
pulmonary function testing reveals FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) a 60 percent evaluation is warranted.  Where there is 
a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, a 
30 percent evaluation is warranted and where a FEV-1 of 71- 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66- to 80-percent predicted, a 10 percent 
evaluation is warranted.

After careful review of the evidence of record, the Board 
finds that the disability picture presented by the 
appellant's emphysema is appropriately evaluated at the 10 
percent level under either the pre-or post October 7th, 1996 
criteria.  

On VA examination in November 1994, conducted in conjunction 
with the application for increased benefits, the appellant's 
lungs were found to be clear to auscultation and percussion 
without rales, rhonchi or wheezes and there was no 
prolongation of the expiratory phase.  Pulmonary function 
test results were interpreted by the VA examiner to reflect 
the presence of a slight restrictive ventilatory impairment 
and the diagnosis was chronic obstructive pulmonary disease 
(COPD).  Although the appellant reported at the time that he 
experienced shortness of breath with frequent chest colds 
until he was placed on antibiotics ten days out of each month 
and could walk approximately 100 feet, the objective findings 
on this examination do not demonstrate the presence of 
symptoms analogous to moderate emphysema with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface and pulmonary 
function tests consistent with findings of moderate 
emphysema.

VA outpatient treatment reports document diagnostic 
impressions of "mild" emphysema in 1994 and 1995.  However, 
on x-ray examination in January 1995, the radiologist 
indicated that there were "moderate" bilateral chronic 
obstructive pulmonary disease changes within the appellant's 
lungs.

In October 1997, the appellant again underwent VA 
examination.  This examination was obtained in conjunction 
with the Board's August 1997 remand request to the RO to 
readjudicate the appellant's claim under the revised rating 
criteria which had become effective subsequent to their 
transfer of the case to the Board.  On examination, the 
appellant reported that he had quit smoking and that he had a 
chronic cough with scanty sputum production.  He noted that 
he used an Albuterol inhaler approximately 6 times per day 
and that he took Amoxicillin the first 10 days of each month.  
He further noted that he did not use home oxygen and that 
several times each week he would sleep in a chair in order to 
assist his breathing.  He reiterated that he was able to walk 
approximately 100 feet prior to becoming short of breath and 
that he believed that his lung disorder had been increasing 
in severity every year.  On physical examination, the 
appellant's lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes and the expiratory phase 
was not considered to be prolonged.  The pulmonary function 
test results were interpreted to reflect the presence of a 
mild, mixed ventilatory impairment with mild impairment in 
diffusion and the overall diagnosis was bullous emphysema, 
status post left pneumothorax and chest tube drainage with 
COPD.  

On pulmonary function testing in October 1997, the findings 
were interpreted to reflect a moderate ventilatory 
impairment.  

Upon review of the pulmonary function test results conducted 
pursuant to the July 1997 VA examination and the subsequent 
test results obtained in October 1997, the Board found that 
the results were inconsistent.  Specifically, in July 1997, 
the appellant's Forced Expiratory Volume in one second (FEV-
1) was 67 percent of the predicted value, and the Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) was 97 percent of the predicted value.  In 
October 1997, the FEV-1 was 54 percent of the predicted value 
and the FEV-1/FVC was 96 percent of the predicted value.  
While the FEV-1 results suggested that the appellant's 
disability had increased in severity when viewed in light of 
the rating criteria under Diagnostic Code series 6600, the 
ratio results, FEV-1/FVC, suggested that the appellant's 
disability had improved.  When viewed in light of the 
outpatient treatment reports dated in 1994 and 1995, which 
noted diagnostic assessments of "mild" emphysema as well as 
a radiographic assessment of "moderate" bilateral chronic 
obstructive pulmonary disease changes, the Board concluded 
that additional medical development was necessary to 
reconcile the apparent conflict within the evidence of 
record.

In July 1998, a VA examination was conducted.  The appellant 
reported that he had a history of two episodes of 
pneumothorax on the right side in 1981 with status post chest 
tube drainage.  He indicated that he had a chronic cough 
productive of scanty clear sputum, mainly in the morning.  He 
reported complaints of shortness of breath and that he could 
walk 75 to 100 feet before becoming short of breath.  He 
noted that summer was worse for his breathing and that had to 
sleep in a recliner two times per week in order to assist his 
breathing.  He further reported a history of congestive heart 
failure and cardiomyopathy with a reported ejection fraction 
of 30 percent.  No change in his medications was noted.  On 
examination his lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezes.  There was no 
prolongation of the expiratory phase.  There was no 
significant increase in the anterior/posterior diameter of 
the chest and the diagnosis was COPD.  

In conjunction with the July 1998, VA examination, an opinion 
was obtained from a VA pulmonary specialist.  It was noted 
that on pulmonary function testing, the Forced Expiratory 
Volume in one second (FEV-1) was 2.49 L (73 % normal), and 
the ratio of FEV-1 to Forced Vital Capacity (FVC) was 78%.  
The interpretation of these test results was "mild 
restrictive/mixed ventilatory impairment."  The examiner 
further commented that:

The most significant portion of the 
overall test is the FEV-1.  His (the 
appellant's) is 73 % of predicted with 
the lower limits of normal of about 80 %.  
His reduction in total lung capacity 
(TLC) to 80 % is probably the result of 
the pneumothoraces.  With his history, 
chest film and PFT's[,] it is reasonable 
to diagnose and grade his condition as 
mild COPD.

His stated degree of dyspnea is not 
supported by the pulmonary function 
tests.  I suspect the major player is his 
cardiomyopathy and congestive heart 
failure.

When considered in light of the criteria for an increased 
disability evaluation, the evidence as summarized above fails 
to establish the presence of moderate emphysema as manifested 
by symptoms such as moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on a level 
surface or pulmonary function tests consistent with findings 
of moderate emphysema.  Nor does the record reflect an FEV-1 
of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56- to 65-percent predicted.  Although 
the appellant reported complaints of dyspnea after walking 75 
to 100 feet, the pulmonary specialist in July 1998 indicated 
that the appellant's reported dyspnea was not supported by 
the pulmonary function test results and apparently was more 
likely due to the nonservice-connected cardiomyopathy and 
congestive heart failure.

In reaching the above conclusion, the Board places particular 
emphasis upon the July 1998 pulmonary specialist's opinion as 
well as 38 C.F.R. § 4.10, which provides that the basis of 
disability evaluations is the ability, in this case, of the 
appellant's lungs to function under the ordinary conditions 
of daily life.  Although an x-ray examination report dated in 
January 1995 noted findings consistent with "moderate" 
bilateral chronic obstructive pulmonary disease changes 
within the appellant's lungs, it is the overall disability 
picture presented by the disorder in question which serves as 
the basis for the assignment of the disability rating.  In 
contrast to the radiologist's assessment in January 1995, the 
record as a whole documents that the appellant's service-
connected pulmonary disorder has been consistently considered 
to be productive of a "mild" functional impairment.  

The appellant's statements and testimony at the June 1995 
hearing have been carefully weighed in the evaluation of his 
pulmonary disability.  However, these assertions regarding an 
increase in severity of the emphysema alone, in the absence 
of competent medical corroboration, are not found to be of 
sufficient probative value to outweigh the medical evidence 
currently of record which documents a "mild" respiratory 
disorder.  Consequently, the evidence in this case is not 
found to be evenly balanced and as such, the doctrine of the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Finally, the Board has also considered entitlement to an 
increased rating on the basis of an extraschedular 
evaluation.  However, the record does not demonstrate that 
the appellant's service-connected emphysema is manifested by 
symptoms so exceptional or unusual in nature with marked 
interference with employment or frequent periods of 
hospitalization such to render the regular schedular criteria 
inapplicable.  Accordingly, the RO's decision not to refer 
this claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service is affirmed.  38 
C.F.R. § 3.321.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





